
	
		II
		112th CONGRESS
		1st Session
		S. 1823
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2011
			Mr. Blunt (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  employment and reemployment rights for certain individuals ordered to full-time
		  National Guard duty, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Employment Protection
			 Act of 2011.
		2.Reemployment
			 rights following certain National Guard duty
			(a)In
			 generalSection 4312(c)(4) of
			 title 38, United States Code, is amended—
				(1)in subparagraph
			 (D), by striking or at the end;
				(2)in subparagraph
			 (E), by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(F)ordered to
				full-time National Guard duty under the provisions of section 502(f) of title
				32 when the period of duty is expressly designated in writing by the Secretary
				of Defense as covered by this
				subparagraph.
						.
				(b)Effective
			 dateSubparagraph (F) of such section 4312(c)(4), as added by
			 subsection (a)(3), shall apply with respect to an individual ordered to
			 full-time National Guard duty under section 502(f) of title 32 of such Code, on
			 or after September 11, 2001, and shall entitle such individual to rights and
			 benefits under chapter 43 of title 38 of such Code on or after that
			 date.
			
